                                  Case 1:16-cr-10018-IT Document 63 Filed 11/19/20 Page 1 of 7

   AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case                                                                        (NOTE: Identify Changes with Asterisks(•))
                        Sheet I



                                                    UNITED STATES DISTRICT COURT
                                                                    District of Massachusetts
                    UNITED STATES OF AMERICA                                           )   AMENDED JUDGME TIN A CRIMINAL CASE
                                          v.                                           )

                            ANTHONY PANTONE                                            )   Case Number:         1: 16 CR 10018                        - 01          - IT
                                                                                       ~   USM Number: 98150-038
   Date of Original Judgment:                      8/1/2016                            ) _Mi.chaeLL.Iumpnsk
                                               ~     -Date of Last Amended Judgment)     Defendant's Attorney
                                                                                       )
   Reason for Amendment:
                                                                                       )
   0   Correction of Sentence on Remand (18 U.S.C. 3742(0(1) and (2))                      D     Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
                                                                                       )
   D   Reduction of Sentence for Changed Circumstances (Fed. R. Crim.                      IJI   Modification of Imposed Term of Imprisonment for Extraordinary and
       P. 35(b))                                                                       )         Compelling Reasons (18 U.S C. § 3582(cXI))
   O                                                                                   )
       Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))                 O     Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
                                                                                       )         to the Sentencing Guidelines (18 U .S.C. § 3582(c)(2))
   D   Correction of Sentence for Clerical Mistake (Fed . R. Crim. P. 36)
                                                                                       )
                                                                                       )   D     Direct Motion to District Court Pursuant   D       28 U.S.C. § 2255 or
                                                                                                 0 18 U.S.C. § 3559(c)(7)
                                                                                       )
                                                                                           D     Modification of Restitution Order (18 U.S.C. § 3664)

   THE DEFENDANT:
   li'.J pleaded guilty to count(s)
   O pleaded nolo contendere to count(s)
     which was accepted by the court.
   D was found guilty on count(s)
       after a plea of not guilty.
   The defendant is adjudicated guilty of these offenses:
   Title & Section                   Nature of Offense                                                                        Offense Ended
18 U.S.C. § 2113(a), (d)          Armed Bank Robbery                                                                          10/09/15




          The defendant is sentenced as provided in pages 2 through ____::,_ _                          of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
   O The defendant has been found not guilty on count(s)
   D Count(s)        - -- - - - - -- - - - -                        •
                                                                  is Oare dismissed on the motion of the United States.
            It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change ofname, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defenaant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                               11/18/2020
                                                                                           Date of Imposition of Judgment
                                                                                                    ~...-?..../4✓              ~
                                                                                                  ~~a                           /~,-L---(_
                                                                                                                        ,                       -               •



                                                                                           Signature of Judge The Honorable Indira Talwani
                                                                                                                     U.S.D.J.
                                                                                           Name and Title of Judge

                                                                                           ~-'✓-
                                                                                           Date
                                                                                                  IL1t..zo=z o
                                                                                                f-.1
                            Case 1:16-cr-10018-IT Document 63 Filed 11/19/20 Page 2 of 7

  AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                       Sheet 2 - Imprisonment                                                                  (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment -   Page   __,,2~-   of        7
  DEFENDANT: ANTHONYPANTONE
  CASE NUMBER: 1: 16 CR 10018 - 01                             - IT

                                                                 IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
  total term of:
Time served. The order is stayed to allow Defendant to quarantine for two weeks where he is presently being held (USP
Canaan). The remainder of Defendant's original 78 month sentence will be served on an additional period of home
confinement with electronic monitoring.


  D      The court makes the following recommendations to the Bureau of Prisons:




  D      The defendant is remanded to the custody of the United States Marshal.

  D      The defendant shall surrender to the United States Marshal for this district:
         D      at                                   D       a.m.     D     p.m.      011


         D      as notified by the United States Marshal.

  D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         •      before 2 p.m. on

         •      as notified by the United States Marshal.

         •      as notified by the Probation or Pretrial Services Office.



                                                                       RETURN
 I have executed this judgment as follows:




         Defendant delivered on                                                              to

 at                                                          with a certified copy of this judgment.




                                                                                                       UNITED ST ATES MARSHAL



                                                                              By
                                                                                                   DEPUTY UNITED STATES MARSHAL
                           Case 1:16-cr-10018-IT Document 63 Filed 11/19/20 Page 3 of 7

 AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                      Sheet 3 - Supervised Release                                                       (NOTE: Identify Changes with Asterisks(*))
                                                                                                      Judgment-Page   --1__      of        7
 DEFENDANT: ANTHONY PANTONE
 CASE NUMBER: 1: 16 CR 10018 - 01                        - IT
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

  The original term of 5 years and an additional special term of 10 months as a substitute for the unserved portion of
  Defendant's original sentence.




                                         0




                                                    MANDATORY CONDITIONS
l. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
        D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
             substance abuse. (check if applicable)
4. e1" You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5. D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6. D You must participate in an approved program for domestic violence. (check /(applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                          Case 1:16-cr-10018-IT Document 63 Filed 11/19/20 Page 4 of 7

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 3A- Supervised Release
                                                                                                        Judgment-Page __4~_of               7
DEFENDANT:              ANTHONY PANTONE
CASE NUMBER: 1: 16 CR 10018                      - 01      - IT

                                      STANDARD CONDITIONS O'F SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation oflicer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notity the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation onicer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-lime employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible dl1e to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enfixcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notitied the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscou11s. !!OV.

Defendant's Signature                                                                                     Date
                          Case 1:16-cr-10018-IT Document 63 Filed 11/19/20 Page 5 of 7

AO 245C (Rev. 02/18) Amended Judgm ent in a Criminal Case
                     Sheet 3B - Supervised Release                                             (NOTE: Identify Changes with Asterisks(•))
                                                                                             Judgment-Page   _5__      of _ _ 7
DEFENDANT: ANTHONY PANTONE
CASE NUMBER: 1: 16 CR 10018 - 01                            - IT

                                     ADDITIONAL SUPERVISED RELEASE TERMS
     1. Upon his release, for a period of ten months, Defendant shall be placed on home confinement, with electronic
    monitoring, subject to modification by the probation officer if needed for employment purposes or other activities approved
    in advance by probation
    2. Defendant shall pay for the costs of home monitoring as determined under the national contract, and Defendant is
    responsible for returning the monitoring equipment in good condition and may be charged for replacement or repair of the
    equipment.
    3. The defendant shall reside after the period of home confinement for a period of 6 months In a Residential Re-Entry
    Center, and shall observe the rules of that facility. The Probation Office shall consider alternatives to the Coolidge House.
    4. The defendant Is not to consume any alcoholic beverages.
    5. The defendant Is to participate in a program for substance abuse counseling as directed by the Probation Office, which
    program may include testing, not to exceed 104 drug tests per year to determine whether the defendant has reverted to
    the use of alcohol or drugs. The defendant shall be required to contribute to the costs of services for such treatment based
    on the ability to pay or availability of third-party payment.
    6. The defendant Is to participate In a mental health treatment program as directed by the Probation Office. The defendant
    shall be required to contribute to the costs of services for such treatment based on the ability to pay or availability of
    third-party payment.
    7. The court also makes a judicial recommendation that the defendant consider participation In the Probation Office's
    CARE program during the term of supervised release If deemed to be an appropriate candidate.
                           Case 1:16-cr-10018-IT Document 63 Filed 11/19/20 Page 6 of 7

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 5 - Criminal Monetary Penalties                                                          (NOTE: Identify Changes with Asterisks(*))
                                                                                                            Judgment -   Page       6     of - - ~- -
DEFENDANT:            ANTHONY PANTONE
CASE NUMBER:          1: 16 CR 10018             - 01        - IT
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6 .
                      Assessment                    .JVTA Assessment*           Fine                                Restitution
TOTALS            $    100.00                   $                           $                                   $



D    The determination ofrestitution is deferred until _ _ _ _. An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D    The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial 11ayment, each payee shall receive an approximately proportioned _payment, unless specified otherwise in
     the priority 01:der or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the Umted States 1s paid.

Name of Payee                                Total Loss**                           Restitution Ordered                         Priority or Percentage




TOTALS                              $                          0.00             $                     0.00


D    Restitution amount ordered pursuant to plea agreement $

D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     D    the interest requirement is \\'aived for       D     fine     D   restitution.

     D the interest requirement for the         D fine           D    restitution is modified as follows:



* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A. and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.                                            ·
                             Case 1:16-cr-10018-IT Document 63 Filed 11/19/20 Page 7 of 7

AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments                                                            (NOTE: Identify Changes with Asterisks (*))
                                                                                                           Judgment-Page     _7__       of         7
DEFENDANT:                ANTHONY PANTONE
CASE NUMBER: 1: 16 CR 10018                       - 01     - IT

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A       r;/    Lump sum payment of$ 100.00                    due immediately, balance due

               D not later than         _ ___                     , or
               D in accordance with D C, O D, D                   E, or    D F below; or
B       O      Payment to begin immediately (may be combined with         O   C,      D     D, or   •   F below); or

C       D     Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ over a period of
              _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D       D     Payment in equal                 (e.g., weekly. monthly, quarterly) installments of$ _ _ _ _ over a period of
              _ _ _ _ _ (e.g., months or years), to commence        _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

E       •     Payment during the term of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F       D      Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetai-y penalties, except those pavments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.        ·

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D      Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, i r appropriate.




D      The defendant shall pay the cost of prosecution.

0      The defendant shall pay the following court cost(s):

r;;    The defendant shall forfeit the defendant's interest in the following property to the United States:
      Any property, real or personal, which constitutes or is derived from proceeds traceable to the commission of the
      offense: and/or any firearm or ammunition involved in or used in any knowing commission of the offense.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest1 ( 4) fine principal, (5) fine
interest, (6) community restitution, ( 7) .I V"rA assessment, ( 8) penalties, and (9) costs, 111clud111g cost of prosecut10n and court costs.
